EXHIBIT 10.1

 

[g57441kgi001.gif]

 

Vicente Teixeira

Chief Personnel Officer

 

Mr. D. Benedict Pearcy

 

 

Dear Ben,

 

I am very happy to confirm the following terms and conditions in connection with
your promotion to the position of Chief Development Officer and Managing
Director Sugar and Bioenergy based in White Plains, New York and reporting
directly to Alberto Weisser:

 

Effective Date: February 1, 2009

 

Since your relocation to White Plains will not take place until June 1, 2009,
the terms and conditions are divided in two distinct time frames:  period one
covering the period from February 1 to August 31, 2009 and period two beginning
with your relocation to White Plains effective September 1, 2009:

 

Period 1:

 

 

1.                        Base Salary: Your base salary will be $430,000 per
annum payable in 12 installments per year converted to Swiss Francs based on the
average daily exchange rate for the three month period ending January 27, 2009.

 

2.                        Annual Incentive Program: You will continue to be
eligible for consideration for an award under the Company’s Annual Incentive
Program. As Chief Development Officer and Managing Director Sugar and Bioenergy,
the “target” of your annual incentive award is 75% of your base salary, with a
maximum upward potential of 2.5 times this amount. Note that the actual annual
award will be determined based on your individual contribution during each
performance year as well as on the results achieved against select financial
metrics. Bonuses, if due, are typically paid in the first quarter of the year
following the announcement of financial results for the performance year and are
contingent upon your continued employment with the Company at the time they are
to be paid.

 

3.                       Long Term Incentive Program: You will continue to be
eligible for consideration for awards under the Company’s Equity Incentive
Program.  The value of this award is established annually by the Compensation
Committee of the Board based on a competitive analysis of Bunge’s peer companies
and other factors which impact the business.  Awards are typically granted in
the form of stock options and/or performance based restricted stock units during
the first quarter of each year.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of both the annual incentive program as well as those of the long-term incentive
program, may be periodically revised or altered to reflect changing business or
market conditions. Should changes occur you will receive appropriate notice.

 

 

4.                        Benefits: You will be maintained on the Geneva
benefits plans until your relocation to the White Plains area.

 

--------------------------------------------------------------------------------


 

Period 2:

 

1.            Base Salary: Your base salary will be $430,000 per annum payable
in 24 installments per year.  Your salary will be reviewed to consider relevant
market rates during our annual salary review process in March 2010 and annually
thereafter.

 

2.           Annual Incentive Program: You will continue to be eligible for
consideration for an award under the Company’s Annual Incentive Program. As
Chief Development Officer and Managing Director Sugar and Bioenergy, the
“target” of your annual incentive award is 75% of your base salary (i.e.,
currently $322,500 per year), with a maximum upward potential of 2.5 times this
amount. Note that the actual annual award will be determined based on your
individual contribution during each performance year as well as on the results
achieved against select financial metrics. Bonuses, if due, are typically paid
in the first quarter of the year following the announcement of financial results
for the performance year and are contingent upon your continued employment with
the Company at the time they are to be paid.

 

3.           Long Term Incentive Program: You will continue to be eligible for
consideration for awards under the Company’s Equity Incentive Program.  The
value of this award is established annually by the Compensation Committee of the
Board based on a competitive analysis of Bunge’s peer companies and other
factors which impact the business.  Awards are typically granted in the form of
stock options and/or performance based restricted stock units during the first
quarter of each year.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of both the annual incentive program as well as those of the long-term incentive
program, may be periodically revised or altered to reflect changing business or
market conditions. Should changes occur you will receive appropriate notice.

 

4.            Benefits: Bunge also offers a competitive package of employee
benefits. For your information, listed below in summary format are some features
of our key benefits. Please note that, depending on business conditions and
competitive environment, the Company reserves the right to change these benefits
at any time without a retroactive impact on you. Should you need clarification
on any specific item, please contact me. Additional information will be sent to
you upon your transfer to the White Plains area.

 

 

a.             Group Medical Coverage:

-                                         Becomes effective on your transfer
date.

-                                         Covers all pre-existing conditions.

-                                         Offers a national PPO administered by
UnitedHealthcare or by BlueCross/BlueShield.

-                                       The current monthly cost of this program
is approximately $106 for single coverage, $211 for the employee plus one family
member and $271 for family coverage with deductions taken on a pre-tax basis.

 

b.             Dental Insurance:

-                                         Offered by Delta Dental. Becomes
effective on your date of transfer.

-                                         The current monthly cost of this
program is approximately $6 for single coverage, $13 for the employee plus one
family member and $18 for family coverage with deductions also taken on a
pre-tax basis.

 

c.             Life Insurance & AD&D:

-                                         Becomes effective on your transfer
date.

-                                         Presently, this plan is provided at no
cost to you.

 

--------------------------------------------------------------------------------


 

-                                         The benefit is two times your annual
base salary.

 

d.             Short Term Disability (STD):

-                                         Becomes effective on your transfer
date.

-                                         This program provides disability pay
for illnesses or disabilities incurred off the job.

-                                         Presently, the plan is provided at no
cost to you.

-                                         The duration of this benefit is up to
26 weeks based on the length of your service.

 

e.             Long Term Disability (LTD):

-                                         You are eligible to enroll on your
transfer date.

-                                         The plan is optional and provided at a
cost of $0.36 per $100 of monthly base salary up to a maximum monthly salary of
$10,000

-                                         You may elect to obtain coverage
paying for the premium on a pre-tax basis (in which case benefits paid will be
considered taxable income) or on an after-tax basis (in which case benefits, if
paid, will not be taxable).

-                                         When eligible, benefits under this
plan will begin after your 26th week of disability.

 

f.               Bunge Savings Plan: (401 (k) Plan):

-                                         You are eligible to participate in
this plan upon your transfer date.

-                                         Based on the present provisions you
may contribute between 1% and 50% (in 1% increments) of your base pay per year
on a pre-tax basis — for 2009 these contributions are capped at $16,500.

-                                         Currently, the Company will match $1
for every pre-tax dollar you contribute to the Plan up to 3% of your salary and
50% on contributions made on the next 2% of your salary.

-                                         In addition, participants aged 50 or
more can make additional (unmatched) pre-tax contributions.  For 2009, the
maximum “catch-up” contribution is $5,500.

-                                         Both Company and your individual
contributions are immediately vested.

-                                         You may direct your investments in any
combination of the funds offered.

-                                         Hardship withdrawal as well as loan
options are available.

 

 

g.             Pension Program:  Currently, Bunge also offers a defined benefit
pension program. Overall, the program offers a benefit equal to 1% of your final
average earnings (of the highest 5 consecutive years) per year of service plus
.5% of the amount by which these earnings exceed career average social security
wage basis. As a U.S. based member of the Executive Committee of Bunge, you are
eligible to participate in the Bunge U.S. Supplemental Executive Retirement
Program (SERP) and your “earnings” for purposes of the SERP will be calculated
based on your salary earned plus 100% of the annual bonus actually earned
effective with your relocation to the U.S.

 

Based on your past service with the Company, you are fully vested in the US
pension plan and you have 3 years and 4 months of credited service in the plan
as a result of your previous employment with Bunge in the U.S.

 

h.             Perquisite Allowance: As a US-based Executive Committee member
you will also receive a flexible perquisite allowance of $9,600 per annum
payable in 24 installments per year.

 

i.                 Vacation: You are eligible for four weeks of vacation per
year.

 

j.                 Holidays: The following holidays are currently recognized by
the Company:

 

New Years Day

Labor Day

Presidents Day

 

Good Friday

Independence Day

Memorial Day

 

Thanksgiving Day

Day after Thanksgiving

Christmas Day

 

--------------------------------------------------------------------------------


 

You will also be eligible for two optional holidays per year.

 

 

All benefit programs are revised periodically to reflect an appropriate degree
of competitiveness. Overall, we target to position our pension programs at the
median of our peer group of select public companies. Should changes occur to any
of our programs, you will receive appropriate notice.

 

 

5.            Relocation:  To ease the transfer process, Bunge will make
available to you certain special benefits and facilities. These are:

 

a)           Relocation Allowance:  To compensate for transitional living
conditions associated with setting up a new home and the income tax on certain
allowances, Bunge will pay you a relocation allowance equal to 3 months base
salary ($107,500 gross). If for any reason the move is not completed, this
payment must be returned to the Company.  Please note this payment is subject to
US taxes.

 

b)      Moving Expenses:  Under Bunge’s Relocation Program, Bunge will pay for
reasonable and customary expenses incurred related to your move to the White
Plains area, e.g. surface shipment and insurance costs for up to one 40 foot
container of personal and household effects from Switzerland to the US and air
shipment and insurance costs for up to 400 lbs.  Please note, we do not cover
the insurance costs of unusual/unique antiques, artwork, jewelry and
collectibles

 

c)        Temporary Living:  Also covered by the relocation program are costs
associated with temporary living accommodation in the general office area in
White Plains until you are able to move to new permanent housing.  Please note
that pets are not accepted in temporary accommodation.  We generally expect
temporary living to be completed in approximately 60 days of the transfer.

 

d)       Home Leasing: You will be reimbursed for the broker’s commission
associated with the leasing of your current residence in Switzerland at a rate
not to exceed one month’s rent.

 

e)           Apartment Rental: You will be reimbursed for the broker’s
commission associated with finding an apartment in the White Plains area at a
rate not to exceed one month’s rent.

 

f)             Duplicate Housing Expenses:  You will also be reimbursed for
duplicate housing expenses, if any, experienced during the relocation process
for a period of up to 90 days based on the mortgage interest payments on your
home in Switzerland.

 

g)           Special Allowance:  You will receive a special allowance of $50,000
gross upon your transfer to the US and an additional $50,000 gross in
January 2010.

 

PLEASE NOTE THAT THE PAYMENT OR REIMBURSEMENT OF MOST RELOCATION EXPENSES WILL
BE CONSIDERED TAXABLE INCOME TO YOU.

 

 

7.                  Income Tax: You will be provided with income tax preparation
assistance from PriceWaterhouseCoopers for the 2009 tax year.  You will be tax
equalized in the event you experience double taxation on company source income
in Switzerland and the U.S.

 

--------------------------------------------------------------------------------


 

8.                 Severance: In the event your employment is involuntarily
terminated by the Company without “Cause,” (as defined in the Company’s Equity
Incentive Plan) you will receive (upon the release of any employment related
claims and covenants in form and substance satisfactory to both you and Bunge) a
lump sum payment equivalent to 12 months of your then prevailing base salary
plus target annual incentive.

 

In addition, if the termination is not due to performance, you will also receive
a prorated portion of your annual bonus calculated at target level for the year
in which the termination occurs.

 

 

You are reminded that our agreement includes your promise that:

 

(i)                      you shall not (except to the extent required by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency) disclose to any third person, whether during or
subsequent to your employment with the Company, any trade secrets; customer
lists; product development and related information; marketing plans and related
information; sales plans and related information; operating policies and
manuals; business plans; financial records; or other financial, commercial,
business or technical information related to the Company or any subsidiary or
affiliate thereof unless such information has been previously disclosed to the
public by the Company or has become public knowledge other than by a breach of
this Agreement; provided, however, that this limitation shall not apply to any
such disclosure made while you are employed by the Company, or any subsidiary or
affiliate thereof in the ordinary course of the performance of your duties;

 

(iii)                For at least eighteen months after the termination of your
employment, you shall not attempt, directly or indirectly, to induce any Company
agent or employee of the Company, or of any subsidiary or any affiliate thereof
to be employed or perform services elsewhere except if you are previously
authorized to do so by the CEO of Bunge Limited in writing;

 

(iv)               For at least eighteen months after the termination of your
employment, you shall not attempt, directly or indirectly, to induce any
employee or agent of the Company, or of any subsidiary or affiliate thereof to
cease providing services to the Company, or any subsidiary or affiliate thereof;

 

(v)                  Following the termination of your employment, you shall
provide assistance to and shall cooperate with the Company or any subsidiary or
affiliate thereof, upon its reasonable request, with respect to matters within
the scope of your duties and responsibilities during your employment with the
Company.  (The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate (or cause a
subsidiary or affiliate thereof to coordinate) any such request with your other
commitments and responsibilities to minimize the degree to which such request
interferes with such commitments and responsibilities).  The Company agrees that
it will reimburse you for reasonable travel expenses (i.e., travel, meals and
lodging) that you may incur in providing assistance to the Company hereunder.

 

 

This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflict of laws, and may not be amended or modified other than by written
agreement executed by the parties hereto or their respective successors and
legal representatives. In this manner, any litigation or other proceeding
commenced by either party to this or obligations hereunder shall be commenced in
the federal or state courts of New York.

 

--------------------------------------------------------------------------------


 

Ben, Alberto and I are delighted that you have assumed the Development and Sugar
and Bioenergy role. If this letter expresses your understanding of our
agreement, your signature below will indicate your acceptance of the terms
herein.  Should you have any questions do not hesitate to call me.

 

 

Vicente Teixeira

In agreement:

/s/ D. Benedict Pearcy

 

Chief Personnel Officer

 

D. Benedict Pearcy

 

 

Date: March 11, 2010

 

--------------------------------------------------------------------------------